                          Case 5:21-cv-00465-J Document 20 Filed 09/03/21 Page 1 of 2

                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        Ian Rupert                                            )
                                                              )
                                                              )
                                                              )
                                     Plaintiff(s),            )
                                                              )
          v.                                                  )        Case No. 5:21-cv-00465-J
        Credit Control, LLC and                               )
        LVNV Funding, LLC                                     )
                                                              )
                                                              )
                                     Defendant(s)             )

                                             ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
         Plaintiff                  , Ian Rupert                                                            .
          (Plaintiff/Defendant)                      (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                            s/ Victor R. Wandres                          09/03/2021
                                            Signature                                             Date

                                            Victor R. Wandres
                                            Print Name

                                            Paramount Law
Criminal Cases Only:                        Firm

       Retained or USA                      1202 E. 33rd Street
                                            Address
       CJA Appointment
                                            Tulsa                           OK                74105
                                            City                             State               Zip Code
       Federal Public Defender
                                            918-200-9272
       Pro Bono                             Telephone

                                            7584@paramount-law.net
       CJA Training Panel
                                            Internet E-mail Address




    REVISED 05/14/18
            Case 5:21-cv-00465-J Document 20 Filed 09/03/21 Page 2 of 2




                                         Certificate of Service
         ✔ I hereby certify that on September 3, 2021
        ____                                                      , I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records

currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to those

registered participants of the ECF System.




        _____ I hereby certify that on                            , I filed the attached document with the

Clerk of the Court and served the attached document by

on the following, who are not registered participants of the ECF System:




                                                          Victor R. Wandres
                                                       V
                                                       s/ Attorney Name
